Cochrane, J.
(dissenting):
The defendant was unquestionably an officer of the city of Troy. In executing the warrant against the plaintiff he was acting as such officer and by virtue of his office. Therefore, under section 242 of the Second Class Cities Law (Consol. Laws, chap. 53; Laws of 1909, chap. 55) the defendant has a right to have the action tried in Rensselaer county. I disagree with Mr. Justice Woodward as to the effect of section 142 of the Second Class Cities Law. That section *380describes and defines the powers which police officers have nob only in their own city but “ in every other part of the State.” The section enlarges rather than restricts their powers. A police officer may as in this case go outside of his city and pursue with a warrant an offending citizen and apprehend him anywhere within the State. And in doing so he does not cease to be a policeman. And because section 142 gives him the powers of a constable outside his own city that does not make him any the less an officer of the city he is serving. In the very nature of things his duty as such an officer of the city must take him to different parts of the State for the purpose of apprehending the perpetrators of crimes committed within his city but who have passed beyond the limits thereof. In this instance the defendant was executing a warrant issued by a magistrate of his own city charging the plaintiff with an offense pertaining to that city and it seems to me he was clearly acting as a policeman of that city. If he was not an officer of that city of what division of the State was he an officer? It is stated in the prevailing opinion that he ceased to be an officer of the city and was vested by the statute with the powers of a constable, but as a constable he must have been an officer of some political subdivision of the State.
It seems to me that section 242 of the Second Class Cities Law repeals section 983 of the Code of Civil Procedure so far as the latter statute is inconsistent with the former. It is the policy of the law that the place of trial of all actions against the officers of a city of the second class arising out of their official acts shall be tried in the county in which such city is situated, and if the defendant is included within that provision of the law he is entitled to avail himself thereof even though those who perform corresponding duties but who are not officers of a second class city are not included within any corresponding statutory provision. The wisdom or reasonableness of the statute is a question for the Legislature and not for the courts.
Kellogg, P. J., concurred.
Order affirmed, -with ten dollars costs and disbursements.